 In the Matter of SOL SAMUEL D/B/A NATIONAL BAG COMPANY 1andST.Louis JOINT BOARD, TEXTILE WORKERS UNION OF AMERICA,C. I. O.Case No. 14-B-996.-Decided September 6, 1944Mr. Keith TV. BlinnandMiss Helen F. Humphrey,for the Board.Messrs. Arthur G. McDowellandFrank J. Swantner,of St. Louis,Mo., for the Union.Mr. Sam A. Kessler,of St. Louis, Mo., for Ben Samuels.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by St. Louis Joint Board, Textile WorkersUnion of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Sol Samuel d/b/a National Bag Company, St. Louis,Missouri, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJoseph L. Hektoen, Trial Examiner. Said hearing was held at St.Louis,Missouri, on August 2, 1944.The Company and the Unionappeared and participated?All parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.1The caption of the case was changed on motion at the hearing to the above.The casewas originally captioned:National Bag Company.2 Ben Samuels, the brother of Sol Samuel,the sole owner of the Company,appearedspecially to move for a continuance on the ground that the Company had not been properlyserved, since his brother was absent,due to ill health, at the time the Company receivednotice of the instant proceeding.This notice was served by registered mail pursuant tothe Rules and Regulations of the Board.However, it appeared that Ben Samuels was infull charge of the Company's operations in the absence of his brother and testified at thehearing concerning the business of the Company. The ruling of the Trial Examiner deny-ing the motion is hereby affirmed.58 N. L. R. B., No. 19.106 NATIONAL BAG COMPANY107Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company processes and jobs used textile bags. It has its soleplace of business in St. Louis, Missouri.Over 80 percent of the usedtextile bags is shipped to the Company's plant from outside the Stateof Missouri.The total rail shipments received during 1944 had avalue of approximately $35,000. During the 3-week period precedingthe hearing, the value of shipments received by truck was valued atapproximately $14,000.About 50 percent of all its processed or jobbedgoods is shipped to points outside the State of Missouri.During the2-month period preceding the hearing, said shipments were valuedat approximately $42,000.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THEORGANIZATION INVOLVEDSt. Louis Joint Board, Textile Workers Union of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate .3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find that all employees, excluding office and clerical employees,foremen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a. unitO The Field Examiner reported that the Union submitted seven membership cards ; thatthere are eight employees in the appropriate unit;and that the cards were all dated May25, 1944. 108DECISIONSOF NATIONAL LABORRELATIONS BOARDappropriate for the purposes of collective bargaining within the mean-ing of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sol Samuel, d/b/aNational Bag Company, St. Louis, Missouri, an election by secret bal-lot shall be conducted as early as possible,but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Fourteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject toArticleIII, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection,to determine whether or not they desire to be represented bySt. Louis Joint Board, Textile Workers Union of America, affiliatedwith the Congress of Industrial Organizations,for the purposes ofcollective bargaining.